Citation Nr: 0311212	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right tympanic 
membrane perforation.

2.  Entitlement to service connection for cervical myalgia 
with upper trapezius spasticity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty during various periods from 1976 
to 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
perforated right ear and for a back condition.


REMAND

This case was previously before the Board in January 2000 
when it was remanded for additional development, in part, to 
determine the actual dates of the veteran's active duty for 
training during his military service which was largely 
reserve duty.  In October 2001, additional service personnel 
records were received identifying at least one period of 
active duty for training in 1992.  The RO was instructed to 
readjudicate the veteran's claim based on the precise dates 
of service.  In the October 2002 supplemental statement of 
the case, the RO again denied the veteran's claim for service 
connection for cervical myalgia with upper trapezius 
spasticity noting that the evidence submitted showed 
treatment many years after discharge from military service, 
apparently only acknowledging the veteran's initial period of 
active duty.  The RO should readjudicate the veteran's claim 
based on the precise dates of service of the veteran, as 
instructed in the January 2000 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (Where remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated).

With regard to the claim for service connection for right 
tympanic membrane perforation, the Board noted in the prior 
remand that the veteran had testified about both pain in his 
right ear from a perforated right eardrum, and diminished 
hearing.  It appeared that the veteran was seeking 
compensation for some type of acoustic trauma to his right 
ear, as well as or instead of a perforated right ear drum.  A 
VA examination was also requested to resolve the possibility 
of conflicting diagnosis and to discuss any relationship to 
military service.  This was accomplished in December 2001 and 
August 2002 VA examinations.  The RO was instructed to 
contact the veteran and clarify the precise disability of the 
right ear for which he was claiming service connection.  The 
RO wrote the veteran in August 2001; however, the letter was 
returned to the RO by the Postal Service with the notation 
"insufficient address."  The Board observes that the 
address on the letter did not match the most recent address 
on file for the veteran.  There is no evidence that the RO 
resent the letter to the correct address.  The veteran should 
be contacted at his correct address and given the opportunity 
to clarify his claim regarding his right ear.

Additional due process requirements may be applicable as a 
result of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Although the October 2002 
supplemental statement of the case cited 38 C.F.R. § 3.159 in 
its entirety, the veteran may not have been provided 
sufficient information regarding the evidence that VA would 
provide, and the evidence that he was expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The August 2001 letter to the veteran contained additional 
information regarding VA's duties to inform and assist; 
however, as noted above this letter was never received by the 
veteran.  The RO should comply with the duty to inform and 
assist provisions of the VCAA as these apply to the veteran's 
specific claims.

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

2.  The RO should contact the veteran at 
his current address of record and ask him 
to specifically identify the right ear 
disability for which he is seeking 
service connection.  

3.  The RO must make a determination of 
the veteran's periods of active duty, 
including active duty for training, and 
readjudicate the veteran's claim for 
service connection for cervical myalgia 
with upper trapezius spasticity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




